Joint Dissenting Opinion by
Me. Justice Eagen and Mr. Justice Pomeroy:
The chancellor correctly concluded that operating a restaurant or other business was not a permitted use under the Township’s zoning ordinance. It follows that the Township was not prevented, merely because the restaurateur had a liquor license, from attacking as a zoning violation and a public nuisance the sale of alcoholic beverages to the public. Under these circumstances, Hilovsky is not controlling. We would affirm the judgment below and, therefore, dissent.